Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0001060
                                                         10-NOV-2015
                                                         08:37 AM



                          SCWC-11-0001060

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       ANTHONY K. SELVAGE, Respondent/Plaintiff-Appellee,

                                 vs.

           LAURA MOIRE, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0001060; FC-D NO. 08-1-0252)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Laura Moire’s

application for writ of certiorari filed on September 29, 2015,

is hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, November 10, 2015.

Samuel P. King, Jr.,            /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
Peter Van Name Esser
for respondent
                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson